Title: To George Washington from Elbridge Gerry, 26 July 1790
From: Gerry, Elbridge
To: Washington, George



Sir
New York 26 July 1790

I received a letter from Samuel Russell Gerry Esqr. to the Secretary of the Treasury requesting to be nominated to the President of the United States for the office of collector for the Port of Marblehead. his application was made in this mode as he writes me, because not being informed on the subject he was doubtful whether candidates from a principle of attention & respect, with which in his opinion too great a degree of familiarity does not comport should apply in any other mode than thro the head of the department. during the war he was requested by the General Court to provide for troops stationed in that quarter, & gave such perfect satisfaction as to have been remarkable for the accuracy & justness of his accounts, in which he is compleat. he was in every occasion at the call of his country, being at the R. Island expedition & other places. he was appointed naval officer & having served one year resigned it in expectation of a better office under the United States. his conduct therein was as satisfactory to the State as in the other instances mentioned & he is now collector of excise for that place. the voluntary petition of the merchants & traders of that place, is an evidence that whilst his conduct in office has been ever approved by Government, it has not been less so by those over whom he has been placed, whose esteem by a mild & decent behaviour he possesses in a high degree. the subscribers to that petition, some of whom are the wealthiest citizens of the place, form as I conceive by far the greatest part of the commercial property thereof. if recommendations out of the town are necessary, to my knowledge he can procure them from the first characters of the State; but as circumstances may not admit of delay, I think it my duty, sir, altho he is a brother, indeed the only one I have & for whom I have a tender regard, to say as I can with great Truth, that he is a man of strict honor, probity & assiduity; & in every respect equal to this office, & that for his conduct therein I pledge myself to be responsible.

I have sir with reluctance troubled you in this occasion, but am sure your feeling heart will pardon these effusions of friendship, altho their object is the promotion of a brother as well as of the public service: & whatever may be your decision thereon, You may be assured, that with the highest sentiments of respect & esteem I remain sir Sincerely your affectionate & very humb. Sert

E. Gerry

